Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 09/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 10,631,134 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 4-8, 12-15 and 18-20 are allowed; claims 2-3, 9-11 and 16-17 are canceled. 
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 15 recite, inter alia, encrypting, by the processing device, the replicated data available for sharing in the mobile device by using an encryption operation to generate encrypted replicated data available for sharing in the mobile device, wherein the encryption operation is associated with symmetrical cryptography; determining whether at least one of the mobile devices of the group is within the defined range at a time of distributing the replicated data; responsive to determining that one of the mobile devices of the group is within the defined range, distributing, by the processing device, based on one or more criteria reflecting at least 
Independent Claim 8 recites, inter alia, identify, based on one or more criteria reflecting at least one of: a time of data capturing or a time window for synchronizing the group, data available for sharing in a mobile device of the group with the group of mobile devices; apply a symmetrical cryptographic operation to the data to produce encrypted data; determine whether at least one of the mobile devices of the group is within the radio transmission range at a time of distributing the encrypted data: responsive to determining that one of the mobile devices of the group is within radio transmission range, transmit the encrypted data to the at least one of the mobile devices of the group of mobile devices. 
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence the claims are allowed for that reason.   
Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DINH NGUYEN/Primary Examiner, Art Unit 2647